ORDER
This matter having been duly presented to the Court on a motion by David E. Johnson, Jr., Director, Office of Attorney Ethics, and with the consent of respondent, CECIL J. BANKS, of NEWARK, who was admitted to the bar of this State in 1976;
*68And the Office of Attorney Ethics and respondent having agreed that respondent currently is unable to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule 1:20 — 12(b);
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12(b), CECIL J. BANKS is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that all cheeks issued on respondent’s attorney trust accounts be signed by a co-signatory approved by the Office of Attorney Ethics during the period of disability inactive status and until the further Order of the Court; and it is further
ORDERED that respondent is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that CECIL J. BANKS comply with Rule 1:20-20 dealing with attorneys on disability inactive status.